Citation Nr: 0842886	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  06-38 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to October 
1971.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2005 rating decision of a VA 
Regional Office (RO).  

During the course of the appeal, in April 2006, the RO in St. 
Petersburg, Florida, assumed jurisdiction of the case.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant asserts that he has PTSD related to service.  
An August 2004 VA examination report shows a diagnosis of 
PTSD, with stressors noted to include having been, "in 
action in Cam Ranh Bay," and of having seen "people getting 
killed by heavy equipment," and of having seen "dead bodies 
and body parts."  The examiner stated that the claims file 
was unavailable and a nexus opinion was not provided.  The 
examination request, date stamped in September 2004, notes 
that the claims file was to be available in conjunction with 
the examination.  The Board notes that once VA undertakes the 
effort to provide an examination when developing a service-
connection claim, even if not statutorily obligated to do so, 
it must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).

The Board notes that the appellant has not been awarded any 
combat awards and his service records do not indicate combat 
service.  In addition, while a June 2006 VA record notes that 
the appellant's PTSD screen was positive and related to 
combat, a June 2005 rating decision reflects the AOJ's 
determination that the appellant did not engage in combat, 
via notation of combat code "1."  The Board notes that 
service records show his military occupational specialty 
(MOS) was trac operator and an unnamed campaign was noted.  

In addition, the Board notes that in the absence of combat 
stressors, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (2008); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and, credible supporting evidence that the claimed 
in-service stressor occurred.  38 U.S.C.A. § 1154 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.304(f) (2008).  The Board 
further notes that the current regulation requires that a 
diagnosis of PTSD conform to the criteria of the DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) (DSM-IV).  

In July 2007, the AOJ determined that that insufficient 
evidence had been provided to attempt to corroborate the 
stressors through the U.S. Army & Joint Services Records 
Research Center (JSRRC) (formerly the U.S. Armed Services 
Center for Unit Records Research (CURR)).  In the October 
1998 Informal Hearing Presentation, the appellant's 
representative noted the veteran's units of assignments 
during service, as well as in-service stressors of having had 
a friend killed in March 1971 when a bulldozer fell on him 
and of having had another friend killed by a rocket-propelled 
grenade (RPG) in June 1971 or July 1971.  It is asserted that 
unit histories and the like will corroborate the alleged in-
service stressors.  

In light of the above, the Board finds that further 
development is in order.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to corroborate 
the appellant's reported stressors through 
the appropriate channels, to include unit 
histories and the like.  All documentation 
in that regard should be associated with 
the claims file.  

2.  The AOJ should schedule the appellant 
for a VA psychiatric examination.  The 
claims file should be made available for 
review and the examiner's attention should 
be directed to this remand.  All necessary 
tests should be accomplished.  The AOJ 
should request that the examiner provide 
an opinion as to whether it is at least as 
likely as not that PTSD is related to any 
documented incident of service, and if so, 
the specific stressor or stressors upon 
which the diagnosis is based should be 
identified.  A complete rationale should 
accompany all opinions provided.  

3.  In light of the above, the claim 
should be readjudicated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the appellant afforded a 
reasonable period of time in which to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




